Citation Nr: 1147390	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in San Diego, California, which denied the claim.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his June 2009 substantive appeal.  The Veteran failed to report for his scheduled hearing in October 2011.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional development.

The Veteran requested that the RO obtain his treatment records from VA and from the North Island Naval Hospital.  The Veteran's original request identified the facility as "North Island" only, but his later statements reveal that the facility is a U.S. Navy installation at NAS North Island.  The Veteran worked at North Island as a civilian federal employee, though he appears to have recently retired.  The RO declined to obtain the records as the Veteran did not provide an address.  

Cursory review of the Naval Medical Center San Diego website indicates that NAS North Island has branch health and dental clinics.  The Board concludes that naming the facility is sufficient for the RO to obtain these records.  The RO should obtain the Veteran's treatment records from the NAS North Island health clinic.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's medical records indicate a current diagnosis of obstructive sleep apnea.  The Veteran's service treatment records do not show that he had treatment for sleep apnea during service.  The Veteran, his wife and R.P. have all submitted statements that the Veteran had significant snoring and sleep disturbance during service.  The Veteran and his wife indicate that the snoring has continued to the present.  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the NAS North Island health clinic.  All requests for records and responses should be memorialized in the claims file.

2.  After obtaining the above evidence, to the extent available, schedule the appellant for a VA examination to determine whether the Veteran's obstructive sleep apnea disorder is as likely as not etiologically related to the inservice snoring and sleep disturbance complaints reported by the Veteran, his wife and R.P.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  A determination regarding whether the Veteran actually has this disability would also be greatly appreciated by the Board.    

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

